Citation Nr: 1534349	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-14 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling, prior to October 13, 2009, and in excess of 70 percent disabling thereafter, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 20 percent disabling for a left shoulder injury, status post clavicle fracture and subacromial decompression (a left shoulder disability).  

3.  Entitlement to an initial rating in excess of 10 percent disabling for a left elbow injury, status post repair of a ruptured biceps tendon (a left biceps tendon repair). 

4.  Entitlement to an initial rating in excess of 10 percent disabling for a left ulnar nerve injury, status post transposition due to cubital tunnel syndrome (a left ulnar nerve injury).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1972 to March 1992, from April 1993 to June 1995, and from January 2003 to April 2007.  The Veteran has additional service with the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for PTSD, rated as 10 percent disabling; a left shoulder disability, rated as 20 percent disabling; and a left biceps tendon repair and a left ulnar nerve injury, rated together as one noncompensable condition.  In a February 2009 rating decision, the RO granted an increased initial disability rating for PTSD to 30 percent.  In a May 2009 rating decision, the RO separated the left biceps tendon repair and the left ulnar nerve injury, and assigned an initial disability rating of 10 percent for both conditions.  In an August 2014 rating decision, the RO assigned an increased disability rating for PTSD to 70 percent, effective October 13, 2009.  

In March 2014, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 
FINDINGS OF FACT

1.  Prior to October 13, 2009, the Veteran's service-connected PTSD was manifested by symptomatology more nearly approximating occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms of irritability, depressed mood, anxiety, and chronic sleep impairment. 

2.  Prior to October 13, 2009, the Veteran's PTSD was not manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

3.  From October 13, 2009, forward, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of depressed mood, frequent panic attacks, suicidal ideation, obsessional rituals that interfere with routine activities, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish or maintain effective relationships.   

4.  For the entire rating period on appeal, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

5.  For the entire rating period on appeal, the Veteran's left shoulder disability has been manifested by subjective complaints of pain resulting in a limitation of motion to, at worst, 70 degrees of shoulder flexion and 50 degrees of shoulder abduction.  Ankylosis of the scapulohumeral articulation, impairment of the clavicle or scapula, and impairment of the humerus have not been shown.  

6.  For the entire rating period on appeal, the Veteran's left biceps tendon repair has been manifested by subjective complaints of pain resulting in a limitation of motion to, at worst, 110 degrees of elbow flexion, 20 degrees of elbow extension, and 45 degrees of forearm supination.  Ankylosis of the elbow joint, fracture of the elbow, impairment of the radius or ulna, and nonunion of the radius or ulna have not been shown.  

7.  For the entire rating period on appeal, the Veteran's left ulnar nerve injury has been manifested by symptomatology more nearly approximating mild, incomplete paralysis of the ulnar nerve, but is not shown to have been manifested by symptomatology more nearly approximating moderate, or greater, incomplete paralysis or complete paralysis.  
  

CONCLUSIONS OF LAW

1.  Prior to October 13, 2009, the criteria for an initial rating in excess of 30 percent disabling for PTSD have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2014).

2.  From October 13, 2009, forward, the criteria for an increased rating in excess of 70 percent disabling for PTSD have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a 30 percent disability rating, but no higher, for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203, 7804 (2014).

4.  For the entire rating period on appeal, the criteria for an increased rating in excess of 10 percent disabling for a left biceps tendon repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205-5213, 7804 (2014).

5.  For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent disabling for a left ulnar nerve injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for PTSD, a left shoulder disability, a left biceps tendon repair, and a left ulnar nerve injury, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, the Veteran's statements, and VA examination reports from May 2007, July 2007, February 2009, October 2009, June 2010, June 2014, and February 2015.  

The Veteran was afforded VA examinations in May 2007 (left shoulder), July 2007 (PTSD), February 2009 (left shoulder, left elbow, and left ulnar nerve), October 2009 (PTSD), June 2010 (PTSD), June 2014 (PTSD), and February 2015 (left shoulder, left elbow, and left ulnar nerve).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issues on appeal.  The examiners reviewed the Veteran's psychiatric and medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  In addition, the examiners addressed the functional impact of the disabilities upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As relevant to orthopedic disabilities, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Initial Disability Rating for PTSD - Analysis

The Veteran contends that his PTSD has caused more severe symptomatology than that contemplated by the disability ratings currently assigned.  The Veteran's PTSD is currently staged as follows: 30 percent disabling, prior to October 13, 2009, and 70 percent disabling, thereafter.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in September 2011, and therefore the claim is governed by DSM-IV.

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

After a careful review of all the evidence of record, lay and medical, the Board first finds that prior to October 13, 2009, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events), consistent with a 30 percent rating; as such, the Board finds that an initial rating in excess of 30 percent disabling is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Upon VA examination in May 2007, the Veteran reported symptoms of intrusive thoughts, flashbacks, nightmares, hypervigilance, difficulty concentrating, irritability with frequent outbursts of anger, social isolation, and difficulty sleeping.  The Veteran reported good relationships with his parents and siblings, but reported a strained relationship with his wife and children due to anger and distancing.  Upon psychological examination, the VA examiner noted: orientation in all spheres; an appropriate appearance and hygiene; appropriate behavior; depressed mood and affect; normal speech and communication patterns; appropriate thought processes; normal abstract thinking; unimpaired judgment; and an intact memory.  The Veteran denied suicidal or homicidal ideation, delusions, hallucinations, obsessional rituals, panic attacks, and suspiciousness.  The VA examiner indicated that the Veteran "feels he can work full-time if appropriate work is offered."  The VA examiner assigned a GAF score of 70-75, and opined that the Veteran's "overall symptoms are significant but mild." 

VA treatment records dated between May 2007 and October 2009 reflect consistent symptoms of difficulty sleeping, hypervigilance, nightmares, social isolation, and irritability with anger.  In addition, during this time period, the Veteran occasionally reported symptoms of anxiety, hyperarousal, paranoia, and flashbacks.  A November 2008 VA treatment record indicates that the Veteran enjoyed spending time with his daughter.  Consistently across this time period, VA clinicians have documented: a well-groomed appearance; alertness and orientation in all spheres; cooperative behavior; logical and linear thought process; intact cognition; and a speech pattern of normal rhythm and tone.  In the majority of treatment records during this time period, the Veteran's affect has been described as appropriate and congruent; however, his affect was described as blunted in September 2008.  In the majority of treatment records during this time period, the Veteran's insight and judgment have been described as fair; however, his insight and judgement were described as good in September 2008.  Across all treatment records in this time period, the Veteran denied suicidal or homicidal ideations, hallucinations, and delusions.  

In weighing the evidence, the Board finds that prior to October 13, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, due to symptoms of irritability, depressed mood, anxiety, and chronic sleep impairment, which more closely approximate a 30 percent disability rating.  The Veteran's PTSD has been noted to be uniformly manifested in symptoms of nightmares, irritability, hypervigilance, and difficulty sleeping.  In addition, the Veteran has occasionally reported anxiety, hyperarousal, and flashbacks.  

The weight of the evidence demonstrates that prior to October 13, 2009, the criteria for an initial disability rating in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  As such, the Board finds that a disability rating in excess of 30 percent is not warranted prior to October 13, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 50 percent disability rating and determining whether an evaluation in excess of 30 percent is warranted, the Board finds that the evidence of record does not establish that the Veteran's PTSD manifests in occupational and social impairment with reduced reliability and productivity.  In this regard, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on areas of overall occupational and social functioning.  38 C.F.R. § 4.126(a).  

Prior to October 13, 2009, the Veteran consistently denied panic attacks, suicidal or homicidal ideations, delusions, and hallucinations.  Prior to October 13, 2009, the Veteran's speech pattern was consistently described as being of normal rhythm and tone, with an occasional rapid rate.  The Veteran's thought process was consistently described as linear and goal-directed.  In addition, VA clinicians consistently noted normal memory process; intact cognition; fair insight and judgment; and normal thought content.  While one treatment record documented a blunted or flattened affect, the majority of treatment records documented a cooperative and congruent affect that was appropriate to context.  While the Veteran is documented as being socially isolative and hypervigilant in public places, the Veteran maintained a healthy relationship with his wife and daughter, and enjoyed spending time with them.  In addition, the evidence of record establishes that prior to October 13, 2009, the Veteran maintained gainful employment.  

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that prior to October 13, 2009, the Veteran's PTSD did not manifest in occupational and social impairment with reduced reliability and productivity.  Instead, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, but generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  Based on the above, the Board finds that the 30 percent initial disability rating currently assigned is appropriate, and a disability rating in excess of 30 percent prior to October 13, 2009, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board next finds that from October 13, 2009, forward, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affective the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish or maintain effective relationships, consistent with a 70 percent rating; as such, the Board finds that from October 13, 2009, forward, an increased rating in excess of 70 percent disabling is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

From October 13, 2009, forward, the record contains many treatment records encompassing the Veteran's course of treatment during the appeal period.  While the Veteran's symptoms wax and wane across the appeal period, the Board finds that these records, taken together, describe a consistent picture of symptomatology associated with the Veteran's PTSD.  As such, the Board will summarize the Veteran's treatment records noting the course of the Veteran's PTSD symptoms during the appeal period, and any significant deviations during this period.  See Gonzales, 218 F.3d 1378.

Upon VA examination in October 2009, the Veteran reported nightmares, irritability with frequents outbursts of anger, depression, social isolation, anxiety attacks, and difficulty sleeping.  The Veteran reported that his PTSD symptoms have caused a strain on his marital relationship such that his wife has sought her own psychiatric treatment.  Upon psychological examination, the VA examiner noted: an appropriate and neatly-groomed appearance; depressed affect; psychomotor retardation, halted speech, and difficulties with concentration; relevant and coherent communication, but soft and slow; and intact verbal comprehension, but impaired verbal abstraction.  The Veteran denied suicidal or homicidal ideation, delusions, and preoccupations.  The VA examiner noted that the Veteran was currently working on a full-time basis and that the Veteran reported his PTSD symptoms have not interfered significantly with his job performance.  However, the Veteran did report that his irritability has led to conflicts with his work supervisors.  The VA examiner assigned a GAF score of 60, and opined that the severity of the Veteran's symptoms "appears to be moderate."  The VA examiner explained that "there has been significant effect on the Veteran's quality of life, relationships with others, and although he has been able to hold a job, his status at work has been fairly tenuous."  

A May 2010 private psychological examination report indicates that the Veteran reported depression, nightmares, flashbacks, hyperarousal, hypervigilance, irritability with frequent outbursts of anger, and difficulty sleeping.  The Veteran reported a strained relationship with his wife and children.  Upon psychological examination, the private clinician noted: an anxious, emotional, and mildly agitated affect; mild suspiciousness and mild paranoia; and a confused thought process with difficulty interpreting different circumstances.  The private clinician assigned a GAF score of 50-55, and opined that the Veteran is "clearly disabled from his PTSD."  The private clinician explained that "although [the Veteran] is working, his ability to work in a normal capacity is clearly hampered by his psychiatric symptoms and his inability to get along normally with peers and coworkers, his irritability, his tendency to be suspicious, his confrontational manner, and his low frustration tolerance."  

Upon VA examination in June 2010, the Veteran reported nightmares, flashbacks, irritability with frequents outbursts of anger, increased forgetfulness, difficulty concentrating, social isolation, and difficulty sleeping.  The Veteran's wife, who was present during the examination, indicted that the severity of the Veteran's symptoms was "bad," and that the Veteran experiences frequent mood swings that has strained their relationship and his relationship with his daughter.  The Veteran reported that he has not worked since April and was suspended from his last job due to a verbal altercation with his supervisor.  The Veteran reported suicidal and homicidal thoughts, but no intent or pain.  The Veteran denied delusions, hallucinations, panic attacks, and obsessional or ritualistic behaviors.  Upon psychological examination, the VA examiner noted: clean hygiene and appearance; orientation in all spheres; speech process of normal rate, volume, and prosody; a relevant and logical, but showily belligerent, speech content; and intact and linear cognition.  In conclusion, the VA examined assigned a GAF score of 57, and opined that the Veteran's symptoms were chronic and moderately severe, indicating that there has been "some exacerbation" of his symptoms.  

A November 2010 VA treatment record indicates that the Veteran reported increased depression, irritability, and alcohol use.  The Veteran also reported a recent suicidal ideation while he was cleaning his firearm.  The VA clinician noted: a well-groomed appearance; linear thought process; and a speech pattern of normal rate, rhythm, and volume.  However, the VA clinician also noted a dysphoric mood, constricted affect, and impaired insight and judgment.  The VA clinician assigned a GAF score of 58.  

A February 2011 VA treatment record indicates that the Veteran reported increased depression and alcohol use.  The VA clinician noted: a well-groomed appearance; cordial behavior; a clear speech pattern with normal rate, flow, and prosody; a depressed mood; a congruent affect; a liner and goal-directed thought process; and fair insight and judgment.  The Veteran reported passive suicidal thoughts, but denied hallucinations and delusions.  The VA clinician assigned a GAF score of 60.  

VA treatment records indicate that in September 2011 the Veteran was admitted for six days of inpatient treatment for depression, suicidal ideation, and alcohol abuse.  During this period of time, VA clinicians noted depressed mood, altered thought content, and fair insight and judgment.  VA clinicians consistently noted a GAF score of 30.  

VA treatment records indicate that in February 2012 the Veteran was admitted for four days of inpatient treatment for depression, suicidal ideation, and alcohol abuse.  During this period of time, VA clinicians noted depressed mood, irritability, restricted affect, anxiety, altered thought content, and poor insight and judgment.  VA clinicians reported a GAF score upon admission of 35.  

Additional treatment records indicate the Veteran's persistent symptoms of depression, anxiety, and irritability.  The evidence of record reflects that the Veteran became divorced from his wife due to his continued symptoms, and also was charged for driving while intoxicated.  

Upon VA examination in June 2014, the Veteran reported that since the last VA examination he has become increasingly irritable, more self-isolative, and having increased difficulty with social anxiety.  The Veteran also reported symptoms of depression; nightmares; flashbacks; a lack of energy and motivation; suspiciousness; mild memory loss; difficulty sleeping; obsessional rituals associated with hypervigilance; panic attacks occurring every few days; and some suicidal ideation with one reported recent attempt.  The Veteran reported currently working full-time, but was fired from his last job due to difficulty getting along with others; the VA examiner noted moderate to severe psychosocial maladjustment in the workplace.  Upon psychological examination, the VA examiner noted impaired judgment in the Veteran's inappropriate use of alcohol to self-medicate, but found no evidence of psychosis.  The VA examiner concluded that the Veteran's PTSD symptoms manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The VA examiner indicated that the Veteran's symptomatology has increased since the last VA examination, but is not rendered unemployable by his PTSD symptoms.  

In weighing the evidence, the Board finds that from October 13, 2009, forward, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, due to symptoms of depressed mood, frequent panic attacks, suicidal ideation, obsessional rituals that interfere with routine activities, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish or maintain effective relationships, which more closely approximate a 70 percent disability rating.  From October 13, 2009, forward, the Veteran's PTSD has been noted to be uniformly manifested in symptoms of nightmares, flashbacks, irritability with frequent verbal outbursts, hyperarousal, difficulty sleeping, suicidal ideation, and frequent panic attacks.  In addition, the Veteran has occasionally reported homicidal ideation and obsessional rituals associated with hypervigilance.  In addition, the evidence of record from October 13, 2009, documents deterioration of the Veteran's work and personal relationships.    

The weight of the evidence demonstrates that from October 13, 2009, forward, the criteria for an increased disability rating in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that from October 13, 2009, forward, a disability rating in excess of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the Board finds that the evidence of record does not establish that the Veteran's PTSD manifests in total occupational and social impairment.  In this regard, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning.  38 C.F.R. § 4.126(a).  

From October 13, 2009, forward, the Veteran consistently denied delusions and hallucinations.  VA examiners and clinicians have consistently documented orientation in all spheres, an ability to perform activities of daily living including maintaining minimal personal hygiene, appropriate behavior, and intact memory processes.  In addition, VA examiners and clinicians have documented no gross impairment in thought process or communication.  While the Veteran has reported suicidal and homicidal ideations, the VA clinicians have not found the Veteran to be a persistent danger to hurting himself or others.  Instead, VA clinicians have generally characterized these ideations as passive or fleeting thoughts with no specific intent or plan.  

As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  However, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The lowest GAF score assigned to the Veteran's psychological profile during the rating period was 30, assigned during the Veteran's first inpatient treatment for depression and suicidal ideation.  A GAF score of 30 represents serious impairment in communication or judgment, or an inability to function in almost all areas.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 47.  In addition, a GAF score of 35 was assigned upon the Veteran's second inpatient admission for depression and suicidal ideation.  However, the majority of the GAF scores assigned to the Veteran's psychological profile during the rating period are between 50 and 60, which represents moderately-severe symptoms.  Taking into consideration the Veteran's entire disability picture from October 13, 2009, forward, the Board finds the GAF scores assigned to the Veteran's psychological profile consistent with the criteria for a 70 percent disability rating.  

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's PTSD does not manifest in total occupational and social impairment.  Instead, the Board finds that from October 13, 2009, forward, the Veteran's PTSD more nearly approximates occupational and social impairment, with deficiencies in most areas.  Based on the above, the Board finds that the 70 percent disability rating currently assigned from October 13, 2009, forward, is appropriate, and a disability rating in excess of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

For these reasons, the Board finds that the weight of the evidence is against an initial disability rating in excess of 30 percent, and in excess of 70 percent from October 13, 2009, forward, for the Veteran's PTSD.  The Board finds that the weight of the evidence demonstrates two distinct periods of time manifested by symptomatology of different severity; as such, the Board finds the staged rating currently assigned is appropriate and increased ratings are not warranted.  As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Initial Disability Rating for a Left Shoulder Disability - Analysis

The Veteran contends that his left shoulder disability has caused more severe symptomatology than that contemplated by the disability rating currently assigned.  The Veteran's left shoulder disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran is also in receipt of a 10 percent disability rating for painful post-operative scars of the left shoulder and elbow under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Disabilities of the shoulder and arm are contemplated by Diagnostic Codes 5200 through 5203, and provide different disability ratings for the major (dominant) and minor (non-dominant) side.  38 C.F.R. § 4.71a.  The Veteran is left-hand dominant.  See February 2015 VA Examination Report.  Diagnostic Code 5201 provides disability ratings for limitation of motion of the arm.  38 C.F.R. § 4.71a.  Normal range of motion for the shoulder is 180 degrees of elevation, either forward flexion or abduction.  See 38 C.F.R. § 4.71, Plate I.  

As relevant to the major shoulder, Diagnostic Code 5201 provides a 20 percent disability rating for shoulder elevation that is limited to shoulder level.  38 C.F.R. § 4.71a.  A 30 percent disability rating is warranted for the major shoulder for shoulder elevation that is limited to midway between the side of the body and shoulder level.  A 40 percent disability rating is warranted for the major shoulder for shoulder elevation that is limited to 25 degrees from the side of the body.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

After a review of all the evidence of record, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's left shoulder disability warrants a 30 percent disability rating on the basis of limitation of motion under Diagnostic Code 5201.  

Upon VA examination in May 2007, the Veteran reported recurrent episodes of pain in the left shoulder, occurring on average four times per week and lasting approximately four hours per episode.  The Veteran reported that pain and limited mobility results in difficulty sleeping, decreased lifting capacity, and an inability to perform overhead activities.  Upon physical examination, the VA examiner documented 170 degrees of forward flexion, with pain beginning at 160 degrees, and 100 degrees of abduction, with pain beginning at 90 degrees.   The VA examiner noted that upon repetitive testing, the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  

A January 2009 private examination report indicates the Veteran reported an inability to reach into his back pocket or comb his hair due limited mobility in his left shoulder.  The private examination report documents 80 degrees of active left shoulder flexion and 50 degrees of left shoulder abduction.  

Upon VA examination in February 2009, the Veteran reported constant pain and limited mobility resulting in difficulty sleeping, an inability to reach overhead, difficulty performing activities of daily living (ADLs), and an inability to participate in recreational activities.  The VA examiner noted that the Veteran worked full-time as a security guard with no restrictions.  Upon physical examination, the VA examiner documented 95 degrees of flexion and 100 degrees of abduction, with complaints of pain in both directions.  The VA examiner noted no additional loss of motion with repetitive testing.  The VA examiner also noted four scars about the shoulder joint, all of which were well-healed, but one was tender to palpation.  

Upon VA examination in February 2015, the Veteran reported pain and limited mobility in his left shoulder that worsened with increased activity.  Upon physical examination, the VA examiner documented shoulder flexion limited to 70 degrees and shoulder abduction limited to 80 degrees with pain noted as causing functional loss of both flexion and abduction.  The VA examiner noted no additional loss of motion with repetitive testing.  The VA examiner noted the presence of scars about the shoulder joint, but noted no painful scars.  The VA examiner opined that the Veteran's left shoulder disability impacted his ability to perform occupational tasks in that lifting and carrying movements would be limited.  

In review of the evidence of record, the Board finds that the weight of the evidence of record is at least in relative equipoise as to whether the Veteran's left shoulder disability is manifested by a limitation of shoulder elevation that more nearly approximates the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent disability rating is warranted for a limitation of shoulder elevation to midway between the side of the body and shoulder level.  Id.  The May 2007 VA examination report documents shoulder flexion to 160 degrees and shoulder abduction to 90 degrees with consideration of pain.  The January 2009 private examination report documents shoulder flexion to 80 degrees and shoulder abduction to 50 degrees.  The February 2009 VA examination report documents 95 degrees of shoulder flexion and 100 degrees of shoulder abduction.  The February 2014 VA examination report documents 70 degrees of shoulder flexion and 80 degrees of shoulder abduction with consideration of pain.  In total, these examination reports document eight measurements of shoulder elevation, with four being less than 90 degrees and four being greater than 90 degrees.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence demonstrates that a disability rating of 30 percent, but no higher, is warranted for the Veteran's left shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence of record consistently reflects the Veteran's complaints of pain that have resulted in decreased mobility and a decreased ability to carry, lift, and perform overhead activities.  The January 2009 private examination report reflects forward abduction limited to 50 degrees and flexion limited to 80 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The February 2015 VA examination report reflects forward flexion limited by pain to 70 degrees and abduction limited by pain to 80 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Veteran has reported functional impairments such as difficulty sleeping, decreased ability to perform ADLs, and a decreased ability to perform occupational activities.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In this case, with consideration of pain and loss of function, the limitation of motion more nearly approximates the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Moreover, the Board finds that the Veteran's symptomatology and impairments have been shown as relatively consistent throughout the entire rating period on appeal.  Accordingly, for the entire rating period on appeal the Board finds that a 30 percent disability rating is warranted in consideration of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  In this regard, the February 2015 VA examiner specifically denied the presence of ankylosis of the scapulohumeral articulation, impairment of the humerus including recurrent instability, and impairment of the clavicle or scapula.  Therefore, a disability rating under Diagnostic Codes 5200, 5202, or 5203 is not warranted.  38 C.F.R. § 4.71a.  

The Board notes that the February 2015 VA examination report noted moderate degenerative changes in the acromioclavicular joint.  As such, the Board has considered application of Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, the Veteran's left shoulder disability warrants a 30 percent disability rating based on a limitation of motion; therefore Diagnostic Code 5003 is not for application.  Furthermore, the maximum rating otherwise allowed for degenerative arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board finds that a rating for degenerative arthritis of the Veteran's left shoulder (acromioclavicular joint) is not warranted.  Id.

The Board has also considered the disability rating currently assigned for the Veteran's post-operative scars.  The Veteran is in receipt of a 10 percent disability rating for painful post-operative scars of the left shoulder and elbow under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 percent rating will be assigned for one or two scars that are unstable or painful; a 20 percent rating will be assigned for three or four scars that are unstable or painful; and a 30 percent rating will be assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.  In this regard, the evidence of record indicates that the Veteran has four post-operative shoulder scars, but only one is painful.  In addition, as discussed more in detail below, the Veteran also has no more than one painful post-operative elbow scar.  Therefore, the Board finds that the 10 percent disability rating currently assigned for painful scars is appropriate, and an increased disability rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

For these reasons, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports an initial disability rating of 30 percent, but no higher, for a left shoulder disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Initial Disability Rating for a Left Biceps Tendon Repair - Analysis

The Veteran contends that his left biceps tendon repair has caused more severe symptomatology than that contemplated by the disability rating currently assigned.  The Veteran's left biceps tendon repair is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  The Veteran is also in receipt of a 10 percent disability rating for painful post-operative scars of the left shoulder and elbow under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Disabilities of the elbow and forearm are contemplated by Diagnostic Codes 5205 through 5213, and provide different disability ratings for the major (dominant) and minor (non-dominant) side.  38 C.F.R. § 4.71a.  The Veteran is left-hand dominant.  See February 2015 VA Examination Report.  Diagnostic Code 5206 provides disability ratings for limitation of flexion of the elbow.  38 C.F.R. § 4.71a.  Normal ranges of motion of the elbow are zero degrees of extension to 145 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  Normal ranges of motion of the forearm are 80 degrees of pronation and 85 degrees of supination.  Id.  

As relevant to the major arm, Diagnostic Code 5206 provides a noncompensable rating for elbow flexion limited to 110 degrees.  38 C.F.R. § 4.71a.  A 10 percent disability rating is warranted for elbow flexion limited to 100 degrees.  A 20 percent disability rating is warranted for elbow flexion limited to 90 degrees.  A 30 percent disability rating is warranted for elbow flexion limited to 70 degrees.  A 40 percent disability rating is warranted for elbow flexion limited to 55 degrees.  A 50 percent disability rating is warranted for elbow flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  In this regard, the Veteran's 10 percent disability rating was awarded on the basis of noncompensable, but painful, motion.  See 38 C.F.R. § 4.59.  

The Veteran is also in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5207 on the basis of limitation of elbow extension.  As relevant to the major arm, Diagnostic Code 5207 provides a 10 percent disability rating for elbow extension limited to 45 degrees.  38 C.F.R. § 4.71a.  A 20 percent disability rating is warranted for elbow extension limited to 75 degrees.  A 30 percent disability rating is warranted for elbow extension limited to 90 degrees.  A 40 percent disability rating is warranted for elbow extension limited to 100 degrees.  A 50 percent disability rating is warranted for elbow extension limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  In this regard, the Veteran's 10 percent disability rating was awarded on the basis of noncompensable, but painful, motion.  See 38 C.F.R. § 4.59.  

The Veteran is also in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5213 on the basis of impairment of forearm pronation and supination.  As relevant to the major arm, Diagnostic Code 5213 provides a 10 percent disability rating for a limitation of supination to 30 degrees or less.  38 C.F.R. § 4.71a.  A 20 percent disability rating is warranted for limitation of pronation where motion is lost beyond the last quarter of the movement arc, or a loss of forearm movement due to bone fusion such that the hand is fixed near the middle of the arc or in moderate pronation.  A 30 percent disability rating is warranted for a limitation of pronation where motion is lost beyond the middle of the arc, or for a loss of movement due to bone fusion such that the hand is fixed in full pronation.  A 40 percent disability rating is warranted for a loss of movement due to bone fusion such that the hand is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  In this regard, the Veteran's 10 percent disability rating was awarded on the basis of noncompensable, but painful, motion.  See 38 C.F.R. § 4.59.    

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

VA's General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  Since the elbow and forearm, like the knee, is rated based on limitations in planes of movement, the Board analysis must likewise consider whether the Veteran is entitled to separate ratings for lost flexion, extension, supination, and/or pronation under Diagnostic Codes 5206, 5207, and 5213.  
38 C.F.R. § 4.71a; Esteban; VAOPGCPREC 09-04.

After a review of all the evidence of record, the Board finds that the weight of the evidence is against an initial disability rating in excess of 10 percent for a left biceps tendon repair.  

A January 2009 private examination report indicates the Veteran reported an inability to reach into his back pocket or comb his hair due limited mobility in his left shoulder.  The private examination report documents full left elbow flexion and extension and full left forearm pronation and supination.  The private physician noted two post-operative scars, one each over the medial and lateral epicondyles, both of which were tender to palpation.  

Upon VA examination in February 2009, the Veteran reported constant pain, limited mobility, and swelling resulting in difficulty sleeping, difficulty performing ADLs, and an inability to participate in recreational activities.  The VA examiner noted that the Veteran worked full-time as a security guard with no restrictions.  Upon physical examination, the VA examiner documented full range of motion of the left elbow with complaints of pain in both flexion and extension.  The VA examiner also documented full, pain-free pronation range of motion, but limited supination range of motion to 45 degrees with pain.  The VA examiner noted no additional loss of motion with repetitive testing.  The VA examiner also noted three scars about the elbow joint, all of which were well-healed, but only one was tender to palpation.  

A November 2013 VA orthopedic consultation report indicates that the Veteran reported bilateral elbow pain with paresthesias and weakness in the left arm that has progressively worsened in the last three months.  In addition, the Veteran reported difficulty sleeping, numbness in his fingers, and dropping items from his hand.  The VA clinician noted decreased left arm sensation and decreased grip and hand strength.  The VA clinician noted normal reflexes and full, pain-free left elbow range of motion.  

Upon VA examination in February 2015, the Veteran reported pain and limited mobility in his left elbow that worsened with increased activity.  Upon physical examination, the VA examiner documented elbow flexion limited to 110 degrees and elbow extension limited to 20 degrees with pain noted as causing functional loss of elbow extension.  The VA examiner also documented full forearm pronation and forearm supination limited to 75 degrees with pain noted as causing functional loss of supination.  The VA examiner noted no additional loss of motion with repetitive testing.  The VA examiner noted the presence of scars about the elbow joint, but noted no painful scars.  The VA examiner opined that the Veteran's biceps tendon repair impacted his ability to perform occupational tasks in that grasping and lifting movements may aggravate the Veteran's left elbow.  

In review of the evidence of review, the Board finds that the weight of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent under either Diagnostic Code 5206 or 5207 at any time during the appeal period.  38 C.F.R. § 4.71a.  The evidence of record does not establish a compensable limitation of motion in the left elbow.  The February 2015 VA examination report documents the greatest limitation in elbow movement, documenting a limitation of flexion to 110 degrees and a limitation of extension to 20 degrees, both of which are noncompensable limitations of motion.  The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca for the entire appeal period, specifically the additional limitations of motion due to pain, fatigability, and weakness, in reaching its finding that the Veteran has limitations of motion to a noncompensable degree.  The Veteran has reported functional impairments such as difficulty sleeping, decreased ability to perform ADLs, and a decreased ability to perform occupational activities.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In this case, even with consideration of pain and loss of function, the limitations of motion are noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  Moreover, the Board finds that the Veteran's symptomatology and impairments have been shown as relatively consistent throughout the entire rating period on appeal.  Therefore, the 10 percent ratings currently assigned under Diagnostic Codes 5206, 5207 and 38 C.F.R. § 4.59 are appropriate, and increased ratings are not warranted.

The Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  In this regard, the February 2015 VA examiner specifically denied the presence of ankylosis of the elbow, elbow joint fracture, impairment of the radius or ulna, and nonunion of the radius or ulna.  Therefore, a disability rating under Diagnostic Codes 5205, 5209, 5210, 5211, or 5212 is not warranted.  38 C.F.R. § 4.71a.  Additionally, the Veteran has not demonstrated a limitation of motion to a compensable degree in both elbow flexion and extension; therefore, a disability rating under Diagnostic Code 5208 is not applicable.  Id.  

The Board has considered the disability rating currently assigned based on the limitation of forearm pronation and supination.  The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5213 on the basis of painful forearm supination.  See 38 C.F.R. § 4.59.  In this regard, the February 2009 VA examiner documented a limitation of forearm supination to 45 degrees with pain, and the February 2015 VA examiner documented a limitation of forearm supination to 75 degrees with pain.  The Veteran has not demonstrated any limitation of forearm pronation at any time during the appeal period.  A compensable disability rating under Diagnostic Code 5213 requires a limitation of forearm supination to 30 degrees or less.  38 C.F.R. § 4.71a.  Throughout the appeal period, the Veteran has therefore demonstrated a noncompensable limitation of forearm supination.  The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca for the entire appeal period, specifically the additional limitations of motion due to pain, fatigability, and weakness, in reaching its finding that the Veteran has limitation of motion to a noncompensable degree.  However, even with consideration of pain and loss of function, the limitation of forearm supination is still noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213.  Therefore, the 10 percent rating currently assigned under Diagnostic Code 5213 and 38 C.F.R. § 4.59 is appropriate, and an increased rating is not warranted.  

The Board has also considered the disability rating currently assigned for the Veteran's post-operative scars.  The Veteran is in receipt of a 10 percent disability rating for painful post-operative scars of the left shoulder and elbow under 38 C.F.R. § 4.118, Diagnostic Code 7804.  In this regard, the evidence of record indicates that the Veteran has post-operative elbow scars.  While the January 2009 private physician indicated two painful scars, the February 2009 VA examiner noted only one painful scar, and the February 2015 VA examiner noted no painful scars.  Therefore, the weight of the evidence reflects that no more than one of them is painful.  In addition, as discussed more in detail above, the Veteran also has one painful post-operative shoulder scar.  Therefore, the Board finds that the 10 percent disability rating currently assigned for painful scars is appropriate, and an increased disability rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

For these reasons, the Board finds that the weight of the evidence is against an initial disability rating in excess of 10 percent for the Veteran's left biceps tendon repair.  As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Initial Disability Rating for a Left Ulnar Nerve Injury - Analysis

The Veteran contends that his left ulnar nerve injury has caused more severe symptomatology than that contemplated by the disability rating currently assigned.  The Veteran's left ulnar nerve injury is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  

Diagnostic Codes 8510-8719 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the upper extremities, and provide different disability ratings for the major (dominant) and minor (non-dominant) side.  
38 C.F.R. § 4.124a.  The Veteran is left-hand dominant.  See February 2015 VA Examination Report.  Diagnostic Codes 8516, 8616, and 8716 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the ulnar nerve.  As relevant to the major arm, Diagnostic Code 8516, provided a 60 percent disability rating for complete paralysis of the ulnar nerve, demonstrated by a griffin claw deformity due to flexor contracture of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, an inability to abduct or adduct the fingers, an inability to adduct the thumb, and weakened wrist flexion.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  A 40 percent disability rating is assigned for severe, incomplete paralysis.  A 30 percent disability rating is assigned for moderate, incomplete paralysis.  A 10 percent disability rating is assigned for mild, incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate, incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis.  
38 C.F.R. § 4.124a.  

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran's symptomatology more nearly approximates mild, incomplete paralysis of the left ulnar nerve, consistent with the 10 percent disability rating currently assigned, and entitlement to a higher initial rating is not warranted.  See 38 C.F.R. § 4.124a.  

Upon VA examination in February 2009, the Veteran reported episodes of shooting pains into the ring and little fingers with occasional tremor, occurring two to three times per week.  The Veteran reported that pain resulted in difficulty sleeping, difficulty performing ADLs, and difficulty participating in recreational activities.  The VA examiner noted that the Veteran worked full-time as a security guard with no restrictions.  The VA examiner noted full muscular strength about the elbow and wrist, but slightly diminished grip strength.  

A January 2013 VA physical medicine and rehabilitation consultation record indicates the Veteran's history of an ulnar nerve transposition surgery.  While this consultation was performed primarily for the purpose of assessing a low back condition, the VA clinician performed a total body examination.  As relevant to the upper extremities, the VA clinician noted normal and symmetric upper extremity reflexes and slight paresthesias in the left upper extremity.  The clinician also noted tenderness to palpation at both elbows and hyperalgesia to pinprick over both volar forearms and wrists.  Gross muscular strength and fine motor control were assessed as normal in both upper extremities.  

A November 2013 VA orthopedic consultation report indicates that the Veteran reported bilateral elbow pain with paresthesias and weakness in the left arm that had progressively worsened in the preceding three months.  In addition, the Veteran reported difficulty sleeping, numbness in his fingers, and dropping items from his hand.  The VA clinician noted decreased left arm sensation and decreased grip and hand strength.  The VA clinician noted normal reflexes and full, pain-free left elbow range of motion.  

A November 2014 VA neurology treatment record indicates that the Veteran reported a history of ulnar nerve transposition surgery, after which he developed intermittent pain and numbness in his left arm.  The Veteran reported that pain had worsened in the previous four to five months.  The VA clinician noted normal muscular strength and normal upper extremity reflexes; however, the VA clinician noted decreased sensation along the left ulnar nerve distribution.  

Upon VA examination in February 2015, the Veteran reported pain, paresthesias, and numbness in his left distal upper extremity.  Upon examination, the VA examiner noted decreased muscular strength, decreased grip, decreased sensation in the hand and fingers, and absent sensation in the forearm.  The VA examiner noted no muscular atrophy, no trophic changes, and no asymmetrical changes in reflexes.  The VA examiner opined that the Veteran's left ulnar nerve injury did not affect his ability to work.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's disability has been manifested by symptomatology more nearly approximating mild, incomplete paralysis of the left ulnar nerve.  While the Veteran has reported radiating pain, numbness, and tingling sensations in his left forearm and hand, his complaints have more often been described as intermittent in nature.  Physical examinations across the appeal period have documented decreased grip strength and decreased sensation in the forearm and hand; however, physical examinations have uniformly documented symmetrical and normal reflexes, intact fine motor control, and no evidence of atrophy or trophic changes in the forearm and hand.  In addition, while the February 2015 VA examiner documented decreased muscular strength, the remaining VA examiners and clinicians documented normal strength in the elbow, forearm, and hand.  Therefore, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for the 10 percent disability rating.  See 38 C.F.R. § 4.12a.  

The Board also finds that the criteria for disability rating in excess of 10 percent under Diagnostic Code 8516 are not met for any rating period under appeal.  Despite the Veteran's descriptions of the severity of his symptoms, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claim, and such descriptions are not dispositive on the issue of severity.  See 38 C.F.R. 
§§ 4.2, 4.6.  Following an interview with the Veteran and physical examination, VA examiners and clinicians have reported intermittent symptoms resulting in decreased grip strength, but documented no changes in reflexes or fine motor control, and documented no evidence of trophic changes or muscular atrophy.  Therefore, the Board finds that the 10 percent disability rating currently assigned under Diagnostic Code 8516 is appropriate, and a higher rating is not warranted.  

The Board notes specifically that the Veteran's reports of numbness, paresthesias, and pain in the left arm have been considered in evaluating neurological manifestations.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his left ulnar nerve injury has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the Veteran's treatment reports and the VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  However, in this case, there is no evidence that the Veteran's symptoms are attributable to involvement of any peripheral nerve or nerve group other than the left ulnar nerve.  Accordingly, a separate disability rating under Diagnostic Codes 8510-8519, 8610-8619, or 8710-8719 is not warranted.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the evidence is against an initial disability rating in excess of 10 percent for the Veteran's left ulnar nerve injury.  As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's PTSD, left shoulder disability, left biceps tendon repair, and left ulnar nerve injury are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Regarding the Veteran's PTSD, the schedular rating criteria specifically provide for disability ratings based on a combination of psychiatric history, symptoms, and clinical findings.  In this case, the Veteran's PTSD has been manifested by depressed mood, frequent panic attacks, suicidal ideation, obsessional rituals that interfere with routine activities, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish or maintain effective relationships.  There remains no PTSD symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The schedular rating criteria also specifically provide for disability ratings for orthopedic disabilities based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  In this regard, the Veteran's left shoulder disability and left biceps tendon repair are manifested by symptoms of pain, a decreased ability to perform ADLs, difficulty sleeping, and a difficulty in performing occupational tasks.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5206.  

Finally, the Veteran's left ulnar nerve injury is manifested by symptoms of radiating pain, paresthesias, numbness, and weakness, which are also specifically contemplated by the schedular rating criteria.  See 38 C.F.R. § 4.12a, Diagnostic Code 8516.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran filed a formal claim for a TDIU in November 2014, contending that he is unable to work due to his service-connected PTSD, obstructive sleep apnea, left knee disability, migraine headaches, and left shoulder disability.  In support of his claim for entitlement to a TDIU, the Veteran submitted evidence indicating he was fired from his last two jobs due to physical altercations with co-workers.  In addition, the Veteran has contended that his left knee and left shoulder disabilities result in limited mobility and limited capacity for occupational tasks such as lifting and carrying.  Finally, the Veteran contends that his migraine headaches cause prostrating attacks that often prevent him from working.  In a June 2015 rating decision, the RO indicated that the Veteran's claim for a TDIU was rendered moot as the combined disability rating of his service-connected disabilities were equal to 100 percent.  

The Court has recognized that a 100 percent rating under the Rating Schedule means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 
38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Effective September 28, 2009, the Veteran has a combined disability rating of 100 percent.  This combined disability rating includes disability ratings for PTSD, obstructive sleep apnea, a left knee disability, migraine headaches, and a left shoulder disability, the disabilities for which the Veteran has claimed unemployability.  However, the Veteran does not have a single disability rated at 100 percent disabling.  

Additionally, there is no indication that any single disability alone renders the Veteran unemployable such that the single disability should be rated as totally disabling.  In this regard, the Veteran has not contended that any single disability renders him unemployable.  In addition, while the Veteran's PTSD is currently rated at 70 percent disabling, thereby satisfying the schedular requirements for a TDIU, the weight of the evidence is against a finding that the Veteran's PTSD alone renders the Veteran unemployable.  Following examination in June 2014, the VA examiner noted the Veteran's reports of being increasingly irritable, becoming more self-isolative, and having increased difficulty with social anxiety.  In addition, the VA examiner noted that the Veteran reported being fired from his last job due to difficulty getting along with his co-workers; however, the VA examiner opined that the Veteran "has maintained employment and although he is having difficulty[, he] is not unemployable."  Therefore, SMC is not warranted in the Veteran's case, and entitlement to a TDIU on or after September 28, 2009, is moot.  

Prior to September 28, 2009, however, the Veteran does not have a combined disability rating of 100 percent.  However, the Board finds that the issue of entitlement to a TDIU prior to September 28, 2009, has not been reasonably raised by the record.  See Rice, 22 Vet. App. 447.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities prior to September 28, 2009.  A September 2008 VA treatment record indicates the Veteran was working two jobs for a total of 80 hours per week.  A November 2008 VA treatment record indicates that the Veteran quit one of his jobs, but continued to work as a security guard at night.  The February 2009 VA examiner indicated that the Veteran worked as a security guard with no job restrictions and no flare-ups.  The August 2009 VA examiner indicated that the Veteran worked as a security guard at night and was occasionally late to work, but had not missed any work because of his migraines headaches.  The October 2009 VA examiner indicated that the Veteran's left knee pain increased with prolonged walking, but only missed approximately one week's worth of work due to his left knee disability. Another October 2009 VA examiner indicated that the Veteran reports irritability due to his PTSD that "may lead to conflict" with his work supervisor, and that the Veteran was fearful that if he lost his temper, he might lose his job; however, the VA examiner indicated that the Veteran has consistently worked full-time as a night security guard for two years and had missed no work due to his PTSD symptoms.  Taken together, these records indicate that prior to September 28, 2009, the Veteran's service-connected disabilities did not render the Veteran unemployable, as he maintained full-time employment and lost little time due to service-connected disabilities.  Therefore, as the issue of a TDIU prior to September 28, 2009, is not reasonably raised by the record, it is not part of the rating appeal.



ORDER

Entitlement to an initial rating in excess of 30 percent disabling, prior to October 13, 2009, and in excess of 70 percent disabling thereafter, for PTSD is denied.  

Entitlement to an initial rating of 30 percent disabling, but no higher, for a left shoulder disability is granted.  

Entitlement to an initial rating in excess of 10 percent disabling for a left biceps tendon repair is denied. 

Entitlement to an initial rating in excess of 10 percent disabling for a left ulnar nerve injury is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


